Citation Nr: 0736131	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for pes planus.

2.  Entitlement to service connection for knee and back 
disabilities as secondary to the veteran's claimed pes planus 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military service from September 
1989 to September 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for pes planus and entitlement to service 
connection for knee and back disabilities secondary to the 
veteran's claimed pes planus disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

Unfortunately, the veteran did not receive notice of 
information concerning the VCAA in reference to the issue of 
entitlement to service connection for knee and back 
disabilities secondary to his claimed pes planus disability.  
As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to this matter is provided.

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for pes planus and entitlement to service 
connection for knee and back disabilities, as secondary to 
the veteran's claimed pes planus disability, is warranted.

The veteran contends that he currently suffers from pes 
planus that began during his period of active service.  In 
addition, the veteran asserts that he has current knee and 
back disabilities as a result of his claimed pes planus 
disability. 

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

The RO was unsuccessful in obtaining the veteran's service 
medical records from National Personnel Records Center (NPRC) 
in St. Louis, Missouri in March 2003.  Copies of service 
medical records associated with the veteran's claims file in 
May 2003 from the Defense Personnel Records Imaging System 
(DPRIS).  These copies only contain only entrance and 
separation examination reports.  Thereafter, in an August 
2003 statement, the veteran indicated that his service 
medical records had been sent to St. Louis.  In a June 2005 
statement, the veteran indicated that he had been treated for 
foot complications numerous times as well as assigned to 
light duty during active service.  The RO also contacted that 
veteran's reserve service unit three times to request the 
veteran's service medical records, without success.  

While the RO has done a thorough job of attempting to obtain 
the veteran's service medical records, the Board notes that 
additional searches still need to be performed.   To ensure 
that VA has met its duty to assist the veteran obtain 
evidence necessary to substantiate his claims, the RO should 
again contact the NPRC to attempt to obtain the veteran's 
service medical records. 

Available service medical records consist of a June 1989 
service entrance examination report and a March 1997 service 
separation examination report which each contain a notation 
of mild, asymptomatic pes planus.  Post-service private 
treatment records from Dr. B. reflect complaints of in 
December 2002.  The physician listed an assessment of early 
degenerative changes of the knees and plantar fasciitis.  VA 
treatment records dated in August 2003 note complaints of 
knee pain and list a diagnosis of questionable degenerative 
joint disease of both knees.  An August 2003 bilateral knee 
X-ray report reflected normal findings. 

In this case, the report of the veteran's June 1989 
enlistment examination clearly documents that he had pes 
planus at service entry.  However, the question remains as to 
whether there is a medical relationship between the veteran's 
current foot disability and service, to include whether the 
veteran's current foot condition was aggravated during his 
period of service.  In this case, the RO should schedule the 
veteran for a medical examination to determine whether the 
veteran's pre-existing disability of pes planus was 
aggravated during active service.  The appellant is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the matter of entitlement to 
service connection for knee and back 
disabilities as secondary to the 
veteran's claimed pes planus disability.  
The letter should contain specific notice 
as to the type of evidence necessary to 
substantiate a claim for entitlement of 
service connection on a secondary basis.

2.  The AMC/RO should contact the NPRC, 
or any other appropriate agency, and 
request any available service medical 
records including for the period of the 
veteran's service in the U.S. Navy from 
September 1989 to September 1997.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain the requested records, a 
notation to that effect should be 
inserted in the file. The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for pes planus 
and any knee or low back disabilities 
since service.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.   

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
his claimed pes planus disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any current foot condition 
was had its onset in or was aggravated by 
the veteran's active duty service.  The 
physician should address whether it is at 
least as likely as not that (1) the 
veteran's pre-existing pes planus 
disability was aggravated (permanently 
worsened), as the result of active 
service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.  

If, and only if, it is determined that 
the veteran's pes planus was aggravated 
beyond the natural progression of the 
disease during active service, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's pes planus 
either causes or aggravates any currently 
diagnosed knee or back condition.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


